Citation Nr: 0722096	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  96-43 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left foot 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a compensable evaluation for residuals of 
a laceration of the left eyebrow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from April 1964 to April 1967 
and from May 1967 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 rating decision of the Waco, 
Texas Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The claim was previously before the Board in November 2003, 
at which time it was remanded for additional development.

The issues of an increased evaluation for residuals of a left 
eyebrow laceration and whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for a left foot disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if additional action is 
required on his part.


FINDINGS OF FACT

1.  The evidence of record establishes that the veteran was a 
combat veteran.

2.  The competent evidence of record causally relates the 
veteran's PTSD diagnosis to his active military service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§  1110, 
1131, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present case, VA satisfied its duty to notify by means 
of a May 2004 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  This letter informed the appellant 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence and 
requested that he submit any additional evidence in his 
possession pertaining to the claim.  The Board observes that 
the May 2004 letter did not provide the veteran with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Nevertheless, despite the inadequate notice provided to the 
veteran on these latter two elements, the Board, in granting 
service connection for the disability at issue, finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision because the AOJ will be responsible for 
addressing any notice defect with respect to the rating and 
effective dates elements when effectuating the award.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
complete VCAA notification was not achieved until after the 
initial AOJ adjudication of the claim.  Nevertheless, the 
Court in Pelegrini noted that such requirement did not render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the AOJ VCAA notice letter was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel records, VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

1.  Service Connection--Generally

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and a 
nexus between the current disability and an in-service injury 
or disease.  Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

2.  Service connection- PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f)(2006).  The provisions of 38 
C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set forth 
the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 
38 U.S.C.A. 1154(b); 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has held that the Board may 
not rely strictly on combat citations or the veteran's 
military occupational specialty to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.
If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

Legal Analysis

The veteran asserts that service connection is warranted for 
PTSD.  His reported stressors include being exposed to enemy 
fire in Vietnam, witnessing Special Forces kick Viet Cong out 
of helicopters, aiding soldiers under fire while they were 
unloading men and supplies on a beach, picking up wounded 
soldiers and taking them on board ship, and witnessing 
multiple killings.  The veteran also reported that he once 
operated a 50 cal machine gun while not being able to see 
what he was hitting and that he was told to cease fire 
because he was killing members of his division.  He stated 
that he did not know what really happened because he was told 
to keep quiet about the incident and he was too scared to 
mention it any further.

As previously noted, in order to establish a claim of 
entitlement to service connection for PTSD, it is necessary 
to show that an in-service stressor occurred.  With respect 
to whether the veteran engaged in combat with the enemy, as 
noted above, the record shows that he served in Vietnam from 
March 1967 to October 1968 and that the received the Vietnam 
Service Medal for service in Vietnam and the Vietnam Campaign 
Medal.  The service personnel records also reflect that the 
veteran served with the Assault Craft Division THIRTEEN 
during his time in Vietnam.  The United States Army and Joint 
Services Records Research Center (JSRRC), in response to a RO 
request to research the veteran's stressors, reported that 
the history submitted by the Assault Craft Division THIRTEEN 
documents that the unit was tasked with providing and 
operating Landing Craft Utility and Landing Craft Mechanized 
lighterage boats to a transport group to assist in initial 
combat assaults conducted by Marine Corps troops.  The unit 
also supported ship to shore movement as required by the 
Transport Command.  The boats landed heavy vehicles and their 
crews, equipment and cargo on beaches during amphibious 
assaults in various Vietnam locations as required.  The 
history also documented that during 1967, several Assault 
Craft Division THIRTEEN members sustained injuries.  
Therefore, based on this evidence and resolving all 
reasonable doubt in the veteran's favor, the Board concludes 
that the veteran engaged in combat with the enemy while he 
was in Vietnam and that reported stressors relate thereto.

The Board notes that if combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.  Here, the 
Board finds that the veteran's statements in the record 
regarding his combat-related stressors to be credible and 
consistent with the circumstances of his military combat 
activity.

The record reflects that the veteran has been diagnosed by VA 
examiners (many of whom discuss the veteran's stressors) with 
PTSD since 1996 and has subsequently undergone treatment.  
Moreover, in August 2005, an examiner, in conjunction with a 
VA compensation and pension examination, after an evaluation 
and a discussion of the veteran's reported stressors, 
diagnosed the veteran with PTSD.

Therefore, because the veteran has been diagnosed as having 
PTSD, which is linked to his in-service combat experiences in 
Vietnam, and resolving all doubt in the veteran's favor, the 
Board finds that the evidence of record is sufficient to 
support a finding of service connection for PTSD.  
Accordingly, the veteran's claim for service connection for 
PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and respond by providing the appellant 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

With respect to the veteran's new and material evidence 
claim, a review of the claims file reveals that, in light of 
the Kent decision, the May 2004 VCAA notification letter sent 
to the veteran is insufficient.  Although the letter informed 
the veteran that new and material evidence could be submitted 
to reopen his claim and indicated what type of evidence would 
qualify as "new" evidence, he was not specifically informed 
of what evidence would be necessary to substantiate the 
element or elements required to establish service connection 
that were found insufficient in the previous RO denial in 
1994.  Therefore, the Board finds that the claim must be 
remanded for compliance with the VCAA and recent case law.

With respect to the veteran's claim for an increased rating 
for his service-connected left eyebrow laceration, the record 
does not reflect that the veteran has been afforded a VA 
examination that specifically addresses the severity of such 
disorder since the claim was filed in 1995.  The Court has 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Therefore, the Board 
finds that a VA examination is warranted to determine the 
current severity of the veteran's left eyebrow laceration 
residuals.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issues on appeal, in accordance with the 
decisions in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for an increased 
evaluation for a left eyebrow disability 
including which evidence, if any, the 
veteran is expected to obtain and submit, 
and which evidence will be obtained by 
VA.  The veteran should also be advised 
to send any evidence in his possession 
pertinent to his appeal to VA.  
Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claim, including notice that an effective 
date for the award of benefits will be 
assigned. The veteran should be informed 
of all relevant diagnostic codes (DC) for 
the disability at issue, as well as a 
description of the rating formula for all 
possible schedular ratings under that 
diagnostic code (s).

With respect to the new and material 
evidence claim, issue a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or 
evidence needed to reopen the previously 
denied claim for service connection for a 
left foot disability, as outlined by the 
Court in Kent v. Nicholson, 20 Vet. App 1 
(2006).  Specifically, the veteran should 
be informed of what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection for left foot disability that 
were found insufficient in the previous 
final denial of record.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his left eyebrow 
laceration residuals and left foot since 
1994.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  The veteran should be afforded a VA 
examination by a dermatologist to 
determine the current severity of his 
service-connected left eyebrow laceration 
residuals.  The examiner should 
specifically comment on any residual 
scarring, including the size of the 
affected area; whether, if there are 
scars, they are tender or painful; 
productive of any characteristics of 
disfigurement (i.e., adherence to 
underlying tissue, deformity, size, and 
elevation or depression of the scar); 
whether there were changes in the 
pigmentation of the veteran's skin; and 
whether the disorder causes exfoliation, 
exudation, or itching. The examiner shall 
also report whether the function of any 
involved part is affected.

All necessary tests should be performed.  
The claims folders should be made 
available to the examiner for review of 
pertinent documents therein in 
conjunction with the examination.

4.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


